     Case 2:14-cr-00022-MLCF-DEK Document 887 Filed 12/20/19 Page 1 of 1



MINUTE ENTRY
FELDMAN, J.
DECEMBER 20, 2019

 JS-10:1:15


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                        CRIMINAL DOCKET
 VERSUS                                                          NO. 14-22
 PETER HOFFMAN, ET AL                                            SECTION "F"

                       JUDGE MARTIN L.C. FELDMAN PRESIDING


FRIDAY, DECEMBER 20, 2019 AT 10:30 AM

COURTROOM DEPUTY: Kimberly County
COURT REPORTER: Sandy Minutillo
LAW CLERK: Annie Miller

APPEARANCES:          Andre Lagarde and Dall Kammer, Asst. U. S. Attorneys
                      Philip Stillman, for Defendant Peter Hoffman, who also appeared Pro Se
                      William Gibbens for Defendant Michael Arata
                      Harry Rosenberg for Defendant Susan Hoffman

                                    ORAL ARGUMENT

Case called at 10:25 a.m.
All present and ready.
Argument by the parties regarding the scope of the upcoming resentencings and issues raised by
the parties.
ORDERED that simultaneous briefing be submitted by January 3, 2020, at 12:00 noon regarding
the following issues:
        1) Intended Loss.
        2) Honeycutt Joint and Several Forfeiture Issue and Law of the Case.
Mr. Hoffman shall submit information from his doctor regarding the nature of his heart condition
by January 3, 2020, at 12:00 noon – the document may be submitted confidentially.
Court adjourned at 11:40 a.m.
